FROM MERRIMACK CIRCUIT COURT.
I have not seen sufficient reason to change my mind since the question raised by this case was decided in Ray v. Austin, 56 N.H. 36. I thought then, and think now, that secs. 5 and 6 of ch. 212, Gen. Stats., cannot be incorporated by construction into the reference law of 1874; and I know of no rule of law which makes a judgment as upon default, or nonsuit, the only punishment which the court can visit upon a party who omits to appear before a referee, whether such omission be due to his misfortune, his contumacy, or his dislike of the law. I think the exception should be overruled.